Title: Impressed American Seamen, [1 March] 1796
From: Madison, James
To: 




[1 March 1796]

   
   In the debate continuing in the Committee of the Whole since 29 February, Bourne (Rhode Island) modified his amendment to leave greater power with the president on the appointment of agents (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 395).


Mr. Madison said if the motion under discussion was meant to supercede the appointing of agents, he should object to it. Perhaps, he said, a question might arise whether an agent of this kind might be an officer of the United States. But, however this might be, the Constitution said that no office could be created and filled by the same power; this being the case that house ought to establish the office, and leave the President to fill it. Besides if it be the intention of the house to furnish relief to the objects contemplated, they should designate the mode. And no doubt could be entertained but that agents specially appointed would be preferable to Consuls. But, if the present motion was agreed to, it would be dismissing the plan of appointing agents, and leave it to the President to appoint them or not. Hoped therefore the original resolution, and not the amendment would be agreed to.



   
   Claypoole’s Am. Daily Advertiser, 2 Mar. 1796 (reprinted in Philadelphia Gazette, 2 Mar. 1796).






[1 March 1796]

   
   After further debate, Smith (New Hampshire) proposed that the positions of agents and consuls be combined, leaving the President with discretion which to appoint in each case.


Mr. Madison again urged the propriety of adopting the plan of agents, in preference to consuls, and shewed that in adopting this plan, they could not be considered as wanting in respect to the Executive, since they would be doing no more than their duty.



   
   Claypoole’s Am. Daily Advertiser, 2 Mar. 1796 (reprinted in Philadelphia Gazette, 3 Mar. 1796). Bourne’s amendment was defeated; amended versions of Livingston’s resolutions were carried and sent to a committee to prepare bills (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 396–400).




